                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CR-00316-MOC-DSC

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                ORDER
                                                           )
 ROBERT WRIGHT,                                            )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on the government’s Motion Nunc Pro Tunc

Regarding Restitution. Having considered the government’s motion and reviewed the pleadings,

the Court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion Nunc Pro Tunc

Regarding Restitution (#23) is GRANTED, and unless defendant objects prior to entry of

Judgment, the Court will hold open the issue of Restitution for 90 days for a joint

recommendation concerning the appropriate amount.




                                            Signed: March 13, 2019




                                                 1
